Title: Steps to Be Taken to Repel General Leslie’s Army, [22? October 1780]
From: Jefferson, Thomas
To: 



[22? October 1780]

Call on Lawson’s troops of horse.
Call 10,000 troops. viz.
Chestfd. C.H. 1000.
 Lawson. 500.
 ⅓ militia Prss. Ann 594. Norf. 800. Nansemd. 644. Eliz. City 182. Warwick 100. York 244. James City 222.  Gloster 805. Middlesex 210. K & Queen. K. William. N. Kent. Chas. city. Surry. Southampton. Sussex. Dinwiddie. Pr. Geo. Chestfd. Henrico. Hanover

 The counties nearer or as near to Portsmouth than Hillsborough are Brunswick, Amelia, Powhatan, Goochland, Louisa. Orange, Culpepper. The proprietary counties and all below those which should not be called out I. Wight. Surry. Pr. Geo. Jas. City. Gloster. Middlesx. Richmond. K. Geo.
 Stop troops going on to Southward


viz. new levies.Lawson’s lower battaliongarrison for Hobbs’ hole
}
 because will carry public arms.


 but not Lawson’s upper battalion    Western volunteers.
}
becaus carry their own


Call vessels and stores from Ship yard.
Provide batteaux at Foundery.
Order away Conventioners.
Crockett’s battaln. to attend till Maryland battaln. joins. Then to return.
Beeves from Warm springs to come to Barracks.
 Colo. Wood impress waggons
 provision
 Officers. Genl.
 Feild.
 Subaltern.
Commrs. of provn law
Stores &c. at Wmsburg.
Write to Genl. Nelson
 Gates
 Congress
Hamilton


New recruits gone forward
 5


Do. rendezvousing at Hillsboro
 5


Western militia
10


<Lynch’s volunteers>
<3>


Campbell’s &c.
 7


Delinquents
10



37


New recruits not gone forward
20


Lawson’s volunteers
 7


Crockett’s battalion






FOR CAROLINA.
NOT TO BE CALLED OUT


Washington
829
 Accomack
1208


 Montgomery
750
 Northampton
430


 Botetourt
589
 Prss. Anne
594


 Henry
600
 Norf
880


 Pittsylva
923
 Nansemd
644


 Bedford
1369
 I. Wight
600


 Buckingham
650
 Surry
380


 Cumberland
384
Pr. Geo
500


 Prince Edward
570
El. City
182


 Charlotte
625
 Warwick
100


 Halifx
987
 York
244


 Mecklbgh
850
 Jas. City
222


 Lunbgh
550
 Gloster
805




 Middlesex




 9676
 Essex
550




 Lancaster
292




 Northumbld
739




 Richmd
573




 Westmld
663




 K. Geo
350





 9956


 Southampton
1000
 K. & Q
500


 Brunswick
1300
 K. Wm
436


 Sussex
700
 Caroline
1039


 Dinwiddie
700
 Spotsylva
480


 Amelia
1100
 Orange
 580


 Chestfd
750




 Powhatan
285

 3035




 Stafford
500



 5835
 Pr. Wm.
800




 Fairfx
831


 Chas. City
286
 Loudon
1700


 N. Kent
418
 Fauqr
1222


 Hanover
980
 Culpeppr
1600


 Henrico
619




 Goochland
580

 6653


 Louisa
600
 Frederick
1000


 Fluvanna
260
 Hampshire
829


 Albemarle
911
 Berkeley
1301


 Amherst
800
 Shenandoah
1000




 Rockingham
875



 5454
 Augusta





 Rockbridge
 395


